08/13/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0351



                                    No. DA 19-0351

IN THE MATTER OF:

F.J.S.,

                Respondent and Appellant.

                                       ORDER

          Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

          IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including October 20, 2020, within which to prepare, serve, and file its

response brief.




BF                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              August 13 2020